Citation Nr: 0526838	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-28 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of cold 
injuries of both feet (claimed as frostbite).

3.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), which denied the benefits sought on appeal.

In a July 1997 rating decision, the RO denied the appellant's 
application to reopen a claim of entitlement to service 
connection for residuals of a right eye injury.  The veteran 
appealed that decision, and subsequently in a March 1999 
decision, the Board reopened the claim and remanded the case 
for further development. Subsequently the case was remanded 
again in July 1999 and in December 2000 for further 
development with respect to the right eye claim.

In an April 2002 decision, the RO denied the appellant's 
application to reopen claims of entitlement to service 
connection for asthma and for bilateral frostbite. The 
veteran appealed as to those denials.  In an April 2004 
decision, the Board reopened those claims and remanded the 
case to the RO for further development.

The veteran testified before the RO in January 1998 and 
before the undersigned in a November 2003 video-conference 
hearing.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).
 



FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Asthma is attributable to service.

3.  Residuals of frostbite associated with cold injury during 
service are not shown.

4.  Residuals of a right eye injury during service are not 
shown.


CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Claimed residuals of cold injuries of both feet (claimed 
as frostbite) were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Claimed residuals of a right eye injury were not incurred 
in or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in November 2001 and April 2004, and in 
respective statements of the case and supplemental statements 
of the case, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
For these reasons, to decide the appeal would not be 
prejudicial to the claimant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  
 
II.  Analysis of Claims

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran including those 
contained in transcripts of hearings in January 1998 and 
November 2003; available military records; and medical 
records, including private and VA medical records, including 
records of treatment and examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in its 
entirety, all of the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claims.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2003).
 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2004).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

A.  Asthma

The veteran contends that he developed asthma while on active 
duty, and therefore is entitled to service connection for 
asthma.  

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of asthma.  
Va medical records in 2002 and 2003 show treatment for 
respiratory symptomatology diagnosed as asthma.   In a April 
2003 statement by a physician at the Charleston VA Hospital, 
he stated that the veteran presently had asthma and was being 
treated for asthma by the VA.  

During an April 2004 VA examination, the examiner stated that 
the veteran may have asthma, but that symptoms described by 
the veteran-nocturnal dyspnea and orthopnea-were not 
typical of asthma, but rather characteristic of his 
gastroesophageal reflux disorder.  The examiner noted that 
his opinion was not based on results of a current pulmonary 
function study four days ago because those results were not 
available.  The examiner restated that the symptoms of 
nocturnal dyspnea and orthopnea were much more likely to be 
associated with gastroesophageal reflux disorder.  The 
examination report contains an addendum that pulmonary 
function tests were reviewed; however, the report does not 
contain any conclusions following that review.  

Nevertheless, even though the April 2004 VA examination 
report concludes that symptoms of nocturnal dyspnea and 
orthopnea were not due to asthma, the examiner does not rule 
out a diagnosis of asthma, and stated that the veteran may 
have the disorder.  Numerous VA treatment records show a 
diagnosis of asthma and associated symptoms, and the April 
2003 opinion by a VA physician apparently involved in the 
veteran's treatment contains a clear diagnosis of asthma.  

Because the record contains competent medical evidence of a 
current asthma, and no evidence clearly ruling out such 
diagnosis, the Board concedes the presence of such 
disability.  The question therefore is whether this 
disability was due to disease or injury incurred or 
aggravated during active military service.  38 C.F.R. §§ 
3.303. 

Service medical records show treatment for asthma in 1952 and 
1953.  A January 1953 outpatient treatment record contains a 
diagnosis of asthma; and noted that the veteran's lungs had 
wheezes, and that his profile showed it was a permanent 
condition.

The report of an October 1953 separation examination contains 
a normal clinical evaluation for nose, sinuses, mouth and 
throat, lungs and chest.  

The report of a June 1954 VA examination shows that the 
veteran reported that at about the time he finished basic 
training, he began to be bothered by asthma.  He reported 
complaints of wheezing during attacks.  On examination there 
was no wheezing.  Percussion was resonant throughout.  Breath 
sounds were normal and there were no rales.  After 
examination, the report contains a diagnosis of bronchial 
asthma, by history.

The report of an October 1958 examination, for the purpose of 
retention in the U.S. Army Reserve, contains a summary of 
defects and diagnoses including asthma, and a notation of 
history of asthma.

VA treatment notes in June 1972 contain a diagnosis of 
bronchial asthma, history of treatment, improved.  Subsequent 
VA treatment records in 1974 to 1976 show treatment for 
asthma. 


Private medical records include statements in December 1972 
from two physicians.  One stated that he had treated the 
veteran three times in the last three years for bronchial 
asthma, and the other stated that the veteran had had 
bronchial asthma since 1953. 

VA treatment records include treatment records from Ralph H. 
Johnson VA Medical Center in Charleston, S.C., dated in  2002 
and 2003.  These records show treatment for respiratory 
symptomatology diagnosed as asthma and reactive airway 
disease.   The symptoms included wheezes, shortness of 
breath, coarse rhonchi , and dyspnea on exertion.  In the 
April 2003 statement by a physician at the Charleston S.C. VA 
Hospital, he stated that the veteran presently had asthma and 
was being treated for asthma by the VA.  He opined that the 
veteran's current lung condition was related to his asthma in 
service, because they were the same condition.

The examiner at the April 2004 VA examination stated that the 
veteran may in fact have asthma.  At the time of the 
examination the examiner did not have access to  pulmonary 
function test results, but he stated that if in fact the 
study did support the diagnosis of asthma, then it was as 
likely as not that such disorder is a continuum and therefore 
related to the asthma disorder noted in service.   

In order for the veteran to prevail in his claim, it is only 
necessary that the probative evidence for and against the 
claim be in relative equipoise.  The favorable evidence need 
not outweigh that which is unfavorable for the veteran to be 
entitled to the benefit of the doubt.  To deny the claim 
would require that the evidence preponderate against it. 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that it is at least in 
equipoise.  That is, it is at least as likely as not that the 
asthma is linked to service.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment 
of the Board that service connection is warranted for asthma.


B.  Residuals of Cold Injuries of Both Feet (Claimed as 
Frostbite).

The veteran contends that he developed frostbite of his feet 
while on active duty.  He asserts that his feet now give him 
a lot of problems and that he should be granted service-
connection.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of frostbite of the feet.  The 
veteran did not mention frostbite during a VA examination in 
1954 or on examination for Reserve purposes in 1958.  He 
first claimed frostbite in 1971.  During a 1973 hearing, he 
testified that the frostbite had occurred during basic 
training in Missouri.

After service, the first medical mention of frostbite is 
contained in an August 2002 VA podiatry consult report.  That 
report shows that the veteran was seen for "foot ulcers." 
The veteran reported that he gets areas that open up and then 
eventually heal.  He reported that the sites itch as well as 
his feet generally.  The report noted that the veteran had a 
history of frostbite and had pain with extreme temperature 
changes in the feet.  After examination, the report contains 
an assessment of (1) vesicular tinea pedis bilaterally; (2) 
interdigital tinea pedis bilaterally; (3) frostbite 
bilaterally; and (4) pact level 1.

During an April 2004 VA examination, the veteran reported a 
history of cold injury to both feet in 1951, which caused 
redness and swelling at the time and recurrent pain with any 
weight bearing since.  He also reported that he has numbness, 
tingling and burning in both feet and calves as high as the 
knees since the late 1950s.  The examiner noted that hospital 
records listed a diagnosis of diabetes mellitus with 
neuropathy; and of gout.  The veteran reported that he had 
diabetes mellitus since at least 1970.

It was the examiner's strong opinion that the vast majority 
of the veteran's lower extremity symptoms were related to his 
diabetes with neuropathy rather than to any distant cold 
injury.  Physical examination of the feet was normal except 
for onychomycosis and there was no objective evidence to 
support a diagnosis of chronic cold injury.  Based on the 
foregoing, the examiner opined that the diagnosis by far most 
likely to explain the symptoms is the diagnosis of diabetic 
peripheral neuropathy.  The examiner further opined that it 
was not likely that this diagnosis should be considered 
secondary to the veteran's cold injury during service.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a disability of the 
feet that is related to cold injury in service.  Even though 
the August 2002 VA podiatry consult report contains a 
diagnosis of frostbite bilaterally, to the extent this may 
provide evidence that relates a current bilateral foot 
disorder to cold injury in service, there is no indication 
that this statement was made based on review of the record, 
and it appears to be based on a history as reported by the 
veteran.  As such, the suggestion that the veteran had 
residuals of inservice cold injury of both feet is not 
competent medical evidence of a link between a diagnosed 
bilateral foot disorder, and service.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Moreover, a review of the claims 
file shows no medical evidence of any cold injury in service. 

The April 2004 VA examination  report shows that examination 
of the feet was normal except for onychomycosis, or tinea 
unguium, a fungal infection beneath the nails.  See Dorland's 
Illustrated Medical Dictionary 450, 1178, 1713, 1714 (28th 
ed. 1994).  As noted in the report, there was no objective 
evidence to support a diagnosis of a chronic cold injury.  
Further, the only opinion regarding the etiology of any 
currently diagnosed foot condition, is that the symptoms are 
most likely related to diagnosed diabetic peripheral 
neuropathy; and not likely secondary to any cold injury 
during service.  

The veteran has claimed that he has frostbite of both feet as 
residuals of cold injury in service.  However, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has residuals of frostbite 
of both feet.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine.  However, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis. 38 C.F.R. § 3.102 (2004).
 
C. Residuals of a Right Eye Injury

The veteran contends that he has residuals of a right eye 
injury in service, and that he should be granted service-
connection.
 
The service medical records show that the veteran was treated 
from mid-January to early February 1952 for "burned cornea 
with ejected shell."  The day after he was first seen, the 
record noted that the injury had healed well.  Subsequent 
service medical records are silent for any complaints, 
treatment, or abnormalities referable to the veteran's right 
eye.  

The October 1953 separation examination report shows that 
evaluation of the eyes-general and ophthalmoscopic 
examination of the eyes were normal.  Distance vision was 
20/20 bilaterally.

During a June 1954 VA examination the veteran reported that 
he was hit in the eye with a "hot shell cartridge" and this 
bothers him some.  Examination of the external eye was 
normal, media was clear, and fundus normal for each eye. 
Distant vision was 20/20 bilaterally.  No diagnosis referable 
to the eyes was made.

During an August 1972 VA eye examination the veteran reported 
complaints that since an eye injury in 1951, he has some 
burning and stinging in his right eye.  On examination, 
external examination was essentially normal bilaterally; the 
pupils responded physiologically; there was no diplopia and 
no ptosis; and convergence was normal.  Vision without 
correction was 20/60 in the right eye and 20/30 in the left 
eye.  On funduscopic examination, there was some rarification 
with slight mottling of the macular region of the right eye.  
The left eye was normal.  The impression was possible 
maculopathy of the right eye.

In a March 1997 statement, a VA physician discussed the 
veteran's medical history regarding his right eye condition, 
and opined that besides mild cataract and some background 
diabetic retinopathy, the veteran has an optic neuropathy of 
the right eye.  The physician opined that the veteran's 
ocular examination is consistent with the history of blunt 
trauma in 1951 when he was hit with a shell.

During a May 1997 VA examination, the veteran complained that 
since the 1951 injury, the eye waters constantly and he 
cannot see out of the right eye.  After examination, the 
report contains an assessment of (1) subjective denial of 
light perception of the right eye, not supported on 
ophthalmic examination; (2) objective trace afferent 
pupillary defect of the right eye, consistent with mild optic 
neuropathy of unknown etiology; and (3) diabetes mellitus 
with background diabetic retinopathy of both eyes.  

The report concludes with a summary that includes opinions 
regarding the absence of light perception of the right eye.  
The examiner noted objective findings of trace afferent 
pupillary defect of the right eye with mild temporal pallor 
of the optic nerve of the right eye consistent with a very 
mild optic neuropathy.  The examiner opined that the 
veteran's complaint of no light perception was inconsistent 
with the mild degree of optic neuropathy.  The examiner 
opined that the mild optic neuropathy could be a result of 
the trauma from a shell cartridge.  But if so, the vision 
would have remained stable from that time, rather than result 
in the deterioration from 20/70 to no light perception.  The 
examiner opined that this was strongly supportive that most 
of the visual loss is purely functional in nature.

VA treatment records show that in September 1997 the veteran 
was able to obtain 20/40 vision in the right eye using 
red/green glasses.  The report contains a provisional 
diagnosis of right traumatic optic neuropathy vs. 
inflammatory vs. fictitious. 

The report of a June 1999 VA examination shows that the 
veteran reported that he had been blind in the right eye 
since 1950 when a gun shell him, and that vision had slowly 
decreased over the years in that eye.  After examination the 
impression was (1) blind right eye, status post shell 
accident in 1950; and (2) insulin-dependent diabetes mellitus 
with mild background diabetic retinopathy.

In February 2000, the examiner from the June 1999 examination 
opined that the veteran may have some reduction in his vision 
from the traumatic episode in 1951, but the proportionality 
in comparison to his cataract and diabetic retinopathy is 
very difficult to discover.

The report of a March 2001 VA eye examination shows that 
after review of the medical history and after examination, 
the report contains an impression of  functional visual loss, 
right eye.  The examiner opined that after review of the 
medical records and examination of the patient that his 
vision is much better than his subjective report of no light 
perception.  

The examiner opined that the current likely functional visual 
loss in the right eye was not etiologically related to his 
in-service injury.  The examiner requested an MRI examination 
of the orbits to see if this suggests any optic nerve injury. 
The results of MRI examination includes an impression of 
normal MRI of the brain and orbits with the exception of some 
mild atrophy.  An addendum contains an opinion that the MRI 
scan does not support a significant right optic nerve injury.

A VA progress note in June 2003 shows that an opinion was 
requested regarding whether trauma in service led to any 
present eye problems.  The examiner found that at that time 
visual acuity in the right eye without glasses was 20/NLP (no 
light perception).  The note contains an assessment of:  (1) 
After careful review of record and complete examination my 
opinion is this is not a service connected vision disability 
and is not related to the trauma with shell casing.  
Furthermore the veteran's examination is not consistent with 
the degree of his vision loss.  With no light perception 
vision I would expect an obvious afferent pupillary defect 
and his objective examination does not indicate that.  (2) 
Open angle glaucoma with no recent field.  Good IOP today.  
(3) Non-proliferative diabetic retinopathy.  (4) Cataracts 
right eye very dense.  Left eye mild NS.

In summary, the preponderance of the evidence is against the 
veteran's claim that any claimed eye disorder is related to 
service, including to trauma in 1952.  The veteran's service 
medical records show no clinical evidence of a problem with 
the right eye following treatment in January and February 
1952. 

After service, the first indication of any pathology in the 
right eye is in August 1972, many years after service ended 
in October 1953.  Post-service medical records showing no 
indication until several years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

The evidence against finding a nexus between any current 
right eye disorder and service amply outweighs that favoring 
such a relationship.  The March 2001 VA examination and June 
2003 opinions discussed above are unequivocal in finding that 
the right eye disorder is not related to the in-service 
injury.

Although a VA physician stated in March 1997 that ocular 
examination showing optic neuropathy of the right eye was 
consistent with the history of blunt trauma in 1951, after a 
subsequent MRI scan during a March 2001 VA examination, the 
examiner at that time opined that the MRI scan did not 
support a significant right optic nerve injury.  The examiner 
at that time opined that the visual loss in the right eye was 
likely functional, and not etiologically related to the in-
service injury.

The May 1997 and February 2000 opinions-that the mild optic 
neuropathy could be a result of trauma, or that the veteran 
may have some reduction in vision from the inservice trauma-
may suggest a relationship, and thereby to that extent be  
favorable to the veteran's claim.  However, the Board 
concludes that these opinions are too speculative in nature 
to warrant granting service connection.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  As such, those opinions 
are of limited probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for residuals of a right eye 
injury must be denied.  In reaching this decision, the Board 
considered the "benefit of the doubt" doctrine, however, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  38 C.F.R. § 3.102 (2004).
 

ORDER

Service connection for asthma is granted.
 
Entitlement to service connection for residuals of cold 
injuries of both feet (claimed as frostbite) is denied.

Entitlement to service connection for residuals of a right 
eye injury is denied.
 


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


